Citation Nr: 1421145	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-08 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to a total disability rating based on individual employability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in September 2007 (hearing loss) and March 2010 (TDIU).  The March 2010 rating decision also denied compensation under 38 U.S.C.A. § 1151 for the residuals of a robotic-assisted laparoscopic prostatectomy.  The Veteran appealed this denial, but he withdrew his appeal in July 2013, and the Board is therefore without jurisdiction to review this issue. 

The Veteran had a Travel Board Hearing before the undersigned Veterans Law Judge in July 2013.

The Board previously decided this matter in December 2013.  The Veteran requested reconsideration of this decision in January 2014.  The Board granted the Veteran's request, vacating its decision in April 2014.

A review of the Virtual VA paperless claims processing system revealed no records which are pertinent to the present appeal.  


FINDINGS OF FACT

1. The Veteran did not incur bilateral hearing loss during or as a result of service. 

2. The Veteran's lay assertions regarding continuity of symptomatology for bilateral hearing loss are not credible or probative in light of the evidence.

3. The combined service-connected disability rating does not meet the schedular percentage criteria for TDIU.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 (2012). 

2. The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 ("VCAA") describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA has satisfied its duty to notify by issuing a pre-adjudication notice letter in February 2007 and February 2010. The letters advised the Veteran of what evidence was required to substantiate his claim and of his and VA's respective duties for obtaining evidence. The February 2007 letter provided notice regarding the disability evaluation and effective date elements of a service connection claim. The February 2010 letter notified him of the requirements to substantiate his TDIU claim. Dingess, 19 Vet. App. at 473. 

The duty to assist provisions of the VCAA have been met. The claims file contains service treatment records (STRs), reports of post-service medical treatment, and the report of a VA examination in August 2007. The examination was adequate because it was based on a thorough examination, a description of the Veteran's pertinent medical history, a complete review of the claims folder, and appropriate diagnostic tests. The examiner also provided a rationale for the opinion. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one). 

The Veteran had a VA Travel Board Hearing in July 2013 before the undersigned Veterans Law Judge (VLJ).  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  See id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  

The Veteran has not made the RO or the Board aware of any additional evidence that must be obtained in order to fairly decide the appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2012). 
Service Connection - In General

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) ((quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)). 

Under 38 C.F.R. § 3.303(b), claims for certain chronic diseases-namely those listed in 38 C.F.R. § 3.309(a)-benefit from a somewhat more relaxed evidentiary standard. See Walker, 708 F3d. at 1339 (holding that "[t]he clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases."). When a chronic disease is established during active service, then subsequent manifestations of the same chronic disease at any later date, however remote, will be entitled to service connection, unless clearly attributable to causes unrelated to service ("intercurrent causes"). 38 C.F.R. § 3.303(b). In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Id. Thus, the mere manifestation during service of potentially relevant symptoms (such as joint pain or abnormal heart action in claims for arthritis or heart disease, for example) does not establish a chronic disease at that time unless the identity of the disease is established and its chronicity may not be legitimately questioned. Id. If chronicity in service is not established, then a showing of continuity of symptoms after discharge is required to support the claim. Id. 

The Federal Circuit noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b). Walker, 708 F3d. at 1336. Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period." Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation"). Significantly, the Federal Circuit indicated that showing a continuity of symptomatology after service is a lesser evidentiary burden than the nexus requirement of the three-part test discussed above: "The primary difference between a chronic disease that qualifies for § 3.303(b) analysis, and one that must be tested under § 3.303(a), is that the latter must satisfy the 'nexus' requirement of the three-element test, whereas the former benefits from presumptive service connection . . . or service connection via continuity of symptomatology" (emphasis added). Id. at 1339. 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b). Rather, the Federal Circuit held that this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a). Id. at 1338-40. Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and "medical nexus of a relationship [sic] between the condition in service and the present condition is required." Id. at *1338; see also id. at 1336, 1340 (holding that the claimant's allegation of a continuity of hearing loss ever since active service was not sufficient to support the claim under subsection 3.303(b), as hearing loss was not among the chronic diseases listed in section 3.309(a)). 



Because the Veteran has been diagnosed with bilateral sensorineural hearing loss, and bilateral sensorineural hearing loss is an organic disease of the nervous system under section 3.309(a), the provisions of subsection 3.303(b) for chronic disabilities apply, and the claim may be supported by evidence of a continuity of symptomatology after service. 

The Veteran's bilateral sensorineural hearing loss is also eligible for presumptive service connection. Specifically, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, service connection for bilateral sensorineural hearing loss may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307; 3.309(a). However, this presumption will be rebutted if there is affirmative evidence to the contrary. 38 C.F.R. § 3.307(d). 

The Board must assess the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). This evaluation generally involves a three-step inquiry. First, the Board must determine whether the evidence is competent. See, e.g. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007). Second, the Board must determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). Third, the Board must assess the probative value and weight of the evidence in light of the entire record. Gonzales, 218 F.3d at 1380-81.

As observed by the Federal Circuit, lay evidence must "demonstrate some competence." See King v. Shinseki (Fed. Cir. 2012) (citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.307(b)) (internal quotation marks omitted). The Board may therefore discount the probative value of lay evidence if it finds such evidence not to be competent. See id.; see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration). However, the Board may not "categorically" require medical evidence or disregard lay evidence without first assessing its competence. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that it was error in a cause-of-death claim to find "categorically" that a medical opinion was required to prove a nexus between the Veteran's service-connected mental disorder and his drowning death, and likewise to reject categorically the claimant's testimony on this issue as not competent simply because she was a lay person); see also Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it). Importantly, lay statements submitted by or on behalf of a claimant can be competent with respect to both the diagnosis and the etiology or cause of a disability. See Davidson, 581 F.3d at 1316.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. See 38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise). Lay evidence is competent if it is provided by a person who has first-hand knowledge of facts or circumstances, or conveys matters that can be observed and described by a lay person. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (holding that appellant was competent to testify as to factual matters of which he had first-hand knowledge, such as experiencing pain in his right hip and thigh in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy). For example, the Court has held that a lay person is competent to diagnose a disease with "unique and readily identifiable features" such as varicose veins. Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Similarly, the Court has found a lay person competent to identify tinnitus and flat feet, which are disorders that can be identified based on lay observation alone. See Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). 

However, lay testimony is not competent with respect to determinations that are "medical in nature" or require medical knowledge due to their complexity. See Barr, 21 Vet. App. at 309. For example, the Court held that a claimant was not competent to determine whether he had rheumatic fever, which was a more medically complex condition. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). The Federal Circuit has held that lay evidence may be competent and sufficient to establish a diagnosis of a condition in the following circumstances: (1) when the condition is simple, such as a broken leg, as opposed to when the condition is more complex, such as a form of cancer; (2) when the layperson is reporting a contemporaneous medical diagnosis, or; (3) when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 & n4 (Fed. Cir. 2007).

Competent medical evidence, as distinguished from lay evidence, is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a)(1). Competent medical evidence may include statements conveying sound medical principles found in medical treatises. Id. It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses. Id.

The competency of evidence differs from the weight assigned to the evidence, which varies according to its credibility and probative value. See Layno, 6 Vet. App. at 469; accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (stating that "although interest may affect the credibility of testimony, it does not affect competency to testify."). The Board discounts the weight of evidence it finds not to be credible. See Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

In determining whether statements submitted by a veteran are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). Further, the Federal Circuit has held that while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence. See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of the other factors. See Cartright, 2 Vet. App. at 25; accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when (1) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; (2) when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or (3) when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2012).

In addition to the above laws and regulations, a veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service. 38 U.S.C.A. § 1111. Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).

Bilateral Hearing Loss

As noted above, in interpreting sections 1110 and 1131 of the statute and section 3.303(a) of the regulations, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a three-element test must be satisfied in order to establish entitlement to service connection. Specifically, the evidence must show (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement). Walker v. Shinseki, 708 F.3d. 1331, 1333 (Fed. Cir. 2013) (citing Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004))).

As to the first prong, the Veteran was afforded a VA compensation examination in August 2007.  The results of the audiometric testing (with corresponding decibel loss) conducted at this examination were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
25
35
30
65
60
Left Ear
25
25
35
70
65

Additionally, the Veteran had Maryland CNC speech recognition scores of 96 percent (right ear) and 94 percent (left ear). As he has hearing loss of 40 decibels or greater in both ears in at least one of the measured frequencies, he has bilateral hearing loss for VA purposes pursuant to 38 C.F.R. § 3.385 (2012).

As to the second prong, the Board finds that the Veteran's claimed acoustic trauma is consistent with the places, types, and circumstances of the Veteran's service at that time. 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a). The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was an engine mechanic. In such a position, the Veteran was exposed to the noise of jet engines and flight lines for more than thirty months.  See Veteran's March 2007 statement. 

However, despite satisfying the first two prongs, the Board finds that the third prong - the so-called "nexus" requirement - has not been met. 

The Veteran's service treatment records reveal a hearing test upon induction and an audiometric examination upon discharge.  In his January 1961 induction examination, the Veteran's whispered voice testing was 15/15 bilaterally.

The results of the January 1965 audiometric testing (with corresponding decibel loss) conducted at this examination were:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right Ear
5
5
10
25
25
Left Ear
15
0
0
-5
20

In August 2007, the VA compensation examiner opined that the Veteran's hearing loss is "not related to military noise exposure."  The examiner based her opinion on findings substantiated in the record that the Veteran had "normal hearing" upon separation and that his "many years as a machinist and a carpenter ... more than likely contributed to his hearing difficulties."

The Veteran submitted a July 2013 medical opinion which found that "based on his reported job duties...focusing on jet mechanic and plane captain work, the current hearing loss is at least as likely as not related to acoustic trauma such as noise exposure while in military service."

By law, VA must ensure the adequacy of medical opinions generated during the course of a claim for VA benefits-the Board does not have discretion to ignore this obligation.  The appellate courts have repeatedly held that in order for a medical opinion to be sufficient to evaluate the merits of a claim, it must be factually informed and the fully explained. 

The probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  Prejean v. West, 13 Vet.App. 444 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well- reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet.App. 185 (1999); Hernandez-Toyens v. West, 11 Vet.App. 379 (1998).  See also Claiborne v. Nicholson, 19 Vet.App. 181 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet.App. 345 (1998).

The July 2013 examination is not probative.  In contrast to the August 2007 VA examination, the July 2013 examiner did not review the Veteran's claim file, including his service treatment records.  Moreover, the examiner did not discuss the impact of the Veteran's normal hearing upon separation or his post-service industrial employment on her conclusion.  

The Board therefore finds that the July 2013 examination is of no probative value.  Moreover, although the Veteran is competent to report in-service acoustic trauma, he is not competent to render a probative (persuasive) opinion on a medical matter. See Bostain v. West, 11 Vet. App. 124, 127 (1999). 

The bilateral hearing loss claim may be supported by evidence of a continuity of symptomatology or on a presumptive basis, as discussed above.  

To establish continuity of symptomatology, the Court held a Veteran must show "(1) that a condition was 'noted' during service, (2) with evidence of post-service continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307.  Whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question, that is, whether the relationship and disability are capable of lay observation.  Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran asserts that he has experienced hearing loss since discharge from service in 1965. See, e.g., July 2013 hearing transcript.  The Veteran is competent to report post-service symptoms of hearing loss.  Layno, 6 Vet. App. at 469.  See 38 C.F.R. § 3.159(a)(2).

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  

The first medical evidence of hearing loss in the claims folder is from the August 2007 VA audiology examination report.  This first treatment is over 40 years after discharge from service.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan, 451 F.3d at 1336-37.  However, the Board may consider a lack of contemporaneous medical evidence of hearing loss for over 40 years as one factor in determining the credibility of lay evidence.  Id. at 1337. 

There are other factors that weigh against the Veteran's credibility as to his lay assertions of continuity of symptoms.  Specifically, when questioned at his Travel Board Hearing about whether he first noticed his hearing loss in service, the Veteran testified "Oh no, no, I didn't even know anything about the hearing loss because I never noticed it."  Indeed, he further testified that he "didn't know anything about [hearing loss] until [he] went to find out about [his] shoulder at an August 2007 VA examination.

The Veteran's lay statements of continuity for hearing loss are also not credible because they directly contradict other medical evidence.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  In his December 1968 pre-separation physical examination, the Veteran specifically reported that he did not then have, or ever have "ear, nose, or throat trouble," "running ears," or "hearing loss."  He otherwise reported that he was in "good health," and he denied "all other significant medical or surgical history."  

The Board finds this evidence, when combined with the VA examiner's findings 
and the lack of contemporaneous medical evidence, militates against a nexus between the Veteran's current bilateral hearing loss and any acoustic trauma during service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375   (Fed. Cir. 2000).

Additionally, there is no clinical evidence of bilateral sensorineural hearing loss within one year after the Veteran's separation from service in 1969.  Therefore, the presumption of in-service incurrence is not for application.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

The preponderance of the evidence is against service connection for bilateral hearing loss, so there is no reasonable doubt to resolve in the Veteran's favor. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

TDIU

The Court has held that a request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation. Rice v. Shinseki, 22 Vet.App. 447, 453-54 (2009). If the Veteran or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a service-connected disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability. Id.   

In December 2009, the Veteran stated that because of "leakage and chronic urination," i.e., the residuals of his 2008 prostate cancer, he was "unable to obtain nor maintain any type of gainful employment."  The RO processed a TDIU contemporaneous with the Veteran's 38 U.S.C.A. § 1151 claim.  As noted above, the Veteran withdrew the § 1151 claim in July 2013.  Moreover, he testified that he last worked in "2008, 2009 ...when [he] had [his] knee replacement and [his] prostate and since the [prostate, he] hasn't been able to work."  Indeed, he testified that he was unable to work, not because of his service-connected shoulder disability, but "because of [his] knee."

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340(a)(1). Total disability may or may not be permanent. Id. Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation. 38 C.F.R. § 3.340(a)(2). 

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities. 38 C.F.R. § 4.16(a). If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more. Id.  

Individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet.App. 361 (1993). 

The Board has denied service connection for bilateral hearing loss, and the Veteran's rating remains at 30 percent.  Because neither of his service-connected disabilities is rated at 40 percent or more, he does not meet the schedular percentage criteria for TDIU. 38 C.F.R. §§ 4.16(a), 4.25. Therefore, the schedular percentage criteria for TDIU are not met. 38 C.F.R. § 4.16(a).  Additionally, given his testimony for the source of his purported unemployability, TDIU is denied.


ORDER

Service connection for bilateral hearing loss is denied.

A total disability rating based on individual employability due to a service-connected disability is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


